The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 12/01/2021 with the election of Claims 1-16 and 18, Figs. 5-8.  Therefore, claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Thus, claims 1-16 and 18 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The traversal is based on grounds that the elected claims do not present serious search burden because they are not classified in separate field of search.  The traversal is not found persuasive because claim 1 and claim 19 are directed to separate statutory categories of an apparatus and a method.  Furthermore, where the inventions as claimed are shown to be independent or distinct under the criteria MPEP 806.06, in order to establish reasons for insisting upon restriction, the examiner must show one of the following: (A) separate classification; (B) A separate status in the art when they are classifiable together; (C) A different field of search.  Even if the claims in groups I-II are classified in the same search area, there is still a need to perform different keyword searches that pertain to individual claims required by section (C).  Claims in groups I-II require different searches since the claims are directed to patentably distinct inventions as described in the restriction requirement.  Different independent claims can claim distinct inventions even if they are classified in the same field of search.  Therefore, applicant's request to withdraw the restriction 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Medoff (2009/0275991).  
Regarding claim 1, Medoff discloses an apparatus 40 (Fig. 2A) for distal fibula 20 replacement in a patient (par. 0007, 0017 and Fig. 10 disclose treatment for the fibula), the apparatus 40 comprising: an implantable stem component 41 (Fig. 2A) comprising a proximal portion 42 and a distal portion 46; wherein the proximal portion is contoured to form an anterior overlap for engaging with a portion of a fibula bone (Fig. 10 discloses the proximal 
and wherein the proximal portion defines one or more holes (two of the four holes 66; Fig. 2D), each of the one or more holes configured to direct a respective connector when extending therethrough so as to affix the proximal portion to the portion of the fibula bone when installed on the patient (par. 0046 discloses the holes 66 receive bone screws; the bone screws are fully capable of performing the intended use of “to affix the proximal portion to the portion of the fibula bone when installed on the patient”), and wherein the apparatus further defines one or more apertures (the other two of the four holes 66; Fig. 2D), each aperture configured to direct a respective connector when extending therethrough so as to affix the apparatus to a syndesmosis when the apparatus is installed on the patient (par. 0046 discloses the holes 66 receive bone screws; the bone screws are fully capable of performing the intended use of “to affix the apparatus to a syndesmosis when the apparatus is installed on the patient”).
Regarding claim 2, Medoff discloses wherein the proximal portion is an elongated body (elongated plate 40 comprises the proximal portion 42; Fig. 2A). 
Regarding claim 3, Medoff discloses each of the one or more channels 67 comprises a posterior inlet and an anterior outlet (the channel 67 is a through channel, based on how the plate is implanted, the channel has an inlet and outlet that are fully capable of being posterior and anterior). 
Regarding claims 5-6 and 13, Medoff discloses wherein each of the one or more channels 67 is textured and contoured (par. 0046 and Fig. 2D disclose the channel 67 have a beveled perimeter which meets the textured and contoured limitation since beveling the perimeter provides an uneven or textured surface) so as to accommodate the peronaeus brevis tendon when the apparatus is configured to be installed on the patient (the channel is fully capable of performing the intended use of “so as to accommodate the peronaeus brevis tendon when the apparatus is configured to be installed on the patient and so as to accommodate the peronaeus longus tendon when the apparatus is installed on the patient”; and “wherein each of the one or more channels is textured and contoured so as not to promote adhesions or irritation of its respective tendon when the apparatus is installed on the patient”).
Regarding claims 7 and 11, Medoff discloses each respective connector is a screw and wherein the respective connector for each of the one or more apertures is either a soft tissue fixation device or a screw (par. 0046 discloses a screw). 
Regarding claims 8-9, Medoff discloses the apparatus is configured to replace a portion of the distal fibula when the apparatus is configured to be installed on the patient and the apparatus is configured to act as a lateral buttress within a mortise to confine a talus or a talar replacement device (Fig. 10 and par. 0046 discloses the apparatus is configured to perform this intended use). 
Regarding claim 12, Medoff discloses the distal portion forms a groove disposed so as to accept and accommodate the peroneal tendons of the patient when the apparatus is installed on the patient (Fig. 2E discloses a cross section of the distal portion comprising a curved configuration, where the distal portion forms a groove created by the curvature; the groove is fully capable of performing the required intended use).  
Regarding claim 16, Medoff discloses the distal portion defines a single position channel 67 positioned and contoured to operatively receive one or more tendons of the patient (Fig. 2D discloses a single channel 67 fully capable of performing this intended use).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff (2009/0275991) in view of Chapman et al.  (5190544) “Chapman”. 
Medoff discloses the claimed invention of claim 1; except for each of the one or more apertures is configured to direct its respective connector at an angle in the range of about 15° to about 35° anterior to a coronal plane of the patient. However, Chapman teaches a similar apparatus comprising apertures that are configured to direct connectors at an angle in the range of about 15° to about 35° (Fig. 14 discloses apertures receiving bone screws 89 at an angle of 30 degrees) anterior to a coronal plane of the patient (the structure of the apertures is fully capable of performing this intended use).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Medoff to include each of the one or more apertures is configured to direct its respective connector at an angle in the range of about 15° to about 35° anterior to a coronal plane of the patient, as taught and suggested by Chapman, for the purpose of allowing universal angulation of the screws to better suit the implantation site. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff (2009/0275991) in view of Reed (5868749). 
 Medoff discloses the claimed invention of claim 1; except for each respective connector has a diameter in the range of about 2.7 mm to about 4.0 mm. However, Reed teaches a similar apparatus comprising connectors having a diameter in the range of about 2.7 mm to about 4.0 mm (col. 8, lin. 16-18 disclose a screw diameter of 1 mm to 8mm).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Medoff to include each respective connector has a diameter 1n the range of about 2.7 mm to about 4.0 mm, as taught and suggested by Reed, for the purpose of using a screw having sufficient diameter to securely engage the implantation site. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (2009/0275991) in view of Hewka et al. (5116380) “Hewka”.  
Medoff discloses the claimed invention of claim 1; except for wherein the apparatus comprises a polymer coating and the polymer coating is provided on the surface of the distal portion of the apparatus. However, Hewka teaches a similar apparatus comprising a polymer coating and the polymer coating is provided on the surface of the distal portion of the apparatus (Fig. 2 discloses a distal polymer coating 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Medoff to include the apparatus comprises a polymer coating and the polymer coating is provided on the surface of the distal portion of the apparatus, as taught and suggested by Hewka, for the purpose of allowing the implant to form a strong bond at the implantation site. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774